DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Election/Restriction Response dated February 11, 2021.  Claims 1-13 are presently pending and are presented for examination.  Of these claims, claims 6-11 are withdrawn from further consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for Japanese Patent Application No. JP2017-241128, filed December 15, 2017, is acknowledged and accepted.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 13, 2018 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-5, 12 and 13, are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more. With respect to claim 1, and similarly with respect to claims 12 and 13, the claims recite:

a reception unit (i.e. processor and transmitter/receiver) that receives data pertaining to a user that desires valet service;
a specifying unit (i.e. a processor) that based upon received data selects a suitable valet service; and
a transmission unit (i.e. processor and transmitter/receiver) that transmits the data to a valet service.

The limitation of receiving user data, selecting a suitable valet service, and informing the valet service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” (e.g. see claim interpretation section herein) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “specify” in the context of this claim encompasses the user manually identifying which valet service is closest to the requestor based upon known location of both the requestor and valet server.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
i.e., as a generic processor performing a generic computer function of receiving and transmitting data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of receiving and transmitting data amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The Office further notes that dependent claims 2-5 to not appear to include any other feature to elevate the invention above an abstract idea.  For example, claims 2 and 3 merely indicates methods for transmitting data and displaying of data provided by the user.  Additionally, Claim 4 and 5 merely recite additional features of the processer (e.g. selection unit and issuing unit) use to perform function that equally could be performed through the mind.  Accordingly, under its broadest reasonable interpretation, the claim covers performance of the limitation in the mind but for the recitation of 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim 1 recites “a reception unit”, “a specifying unit”, and “a transmission unit”, which all comprise place holders that are defined by functionality.  Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 limitations of “a reception unit”, “a specifying unit”, and “a transmission unit” have been interpreted to cover the 
Claims 4 and 5 recite “a selection unit” and “an issuing unit”, respectively.  Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 limitations of “a selection unit” and “an issuing unit” have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f): “a selection unit” comprises processor 411, as recited in paragraph 0059; and “an issuing unit” comprises processor 411, as recited in paragraph 0053.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 fails to distinctly claim the subject matter which applicants regard as the invention.  Specifically, the claim lacks antecedent basis for “the enablement date”.  It appears that “the enablement data” was intended.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0268322, to Liu.

As per claim 1, and similarly with respect to claims 12 and 13, Lui discloses a parking assistance service management device that manages a parking assistance service in which an agent provides parking assistance for a vehicle of a service user (e.g. see Abstract), the parking assistance service management device comprising: a reception unit configured to receive user information including information indicating a position of the vehicle from a terminal of the service user (e.g. see Figs. 1 and 2A-2E, and paragraphs 0032-0034, wherein a DPIMS server computer 102 is provided which includes a plurality of parking assets either known or discovered, the computer is in communication with a parking asset requestor 105 which includes an application such that both of which receives (i.e. reception units) user information and location data from a GPS unit of the parking asset requestor, the location data indicating a location of the requester with respect to the parking asset); a specifying unit configured to specify a terminal of the agent providing the parking assistance for the vehicle based on the user information (e.g. see Figs. 1 and 2A-2E, and paragraphs 0036-0038, wherein the DPIMS server computer provides to the parking asset requestor 105 data pertaining to location and information of available mobile valet services 107, with respect to the requestor); and a transmission unit configured to transmit the information indicating the position of the vehicle to the terminal of the agent (e.g. see Figs. 1 and 2A-2E, and paragraphs 0039-0046, wherein the DPIMS server computer provides to a selected mobile valet service the location of the requestor).  

As per claim 2, Lui discloses the features of claim 1, and further discloses wherein the specifying unit and the transmission unit perform processing for transmitting, to the terminal of the agent, the information indicating the position of the vehicle, and the information being repeatedly acquired from the terminal of the service user (e.g. see rejection of claim 1, wherein the DPIMS server determines and provides mobile valet services 107 information pertaining to locality of the parking asset requestor; the Office further notes that the information would be continually acquired to ensure accurate location data of the requestor).

As per claim 4, Lui discloses the features of claim 1, and further discloses further comprising a selection unit configured to select, based on the position of the vehicle and positions of a plurality of agent candidates, an agent to provide the parking assistance for the vehicle from the agent candidates (e.g. see rejection of claim 1, wherein parking asset requestor selects the mobile valet service to be utilized through the application and ultimately the DPIMS, the selection would be based upon location of the vehicle and mobile valet services made available based upon the location of the vehicle).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu, in view of U.S. Patent Publication No. 2019/0035274, to Sabagh et al. (hereinafter Sabagh).

As per claim 3, Lui discloses the features of claim 1, but fails to particularly disclose wherein the transmission unit transmits, to the terminal of the agent, information for specifying the vehicle to be displayed on a display of the terminal of the agent.  However, Sabagh teaches a valet parking system 10 that stores vehicle information, such as an image of the vehicle to be valeted, for use by the valet system (e.g. see paragraph 0031, 0036).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the valet system of Lui to include transmitting an image of the vehicle to be valeted for the purpose of proper identification and rendering of valet services.

As per claim 5, Lui discloses the features of claim 1, but fails to particularly disclose further comprising an issuing unit configured to issue enablement data to the terminal of the agent, the enablement [data] being for allowing the agent to operate the vehicle by using the terminal of the agent.  However, Sabagh teaches a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669